        Case 0:19-mj-06187-BSS Document 3 Entered on FLSD Docket 04/19/2019 Page 1 of 1


           UNITED STATES DISTRICT COURT FOR SOUTHERN DISTRICT OF FLORIDA **COURT ORDER/MINUTES**
                   U.S.MAGISTRATE JUDGE BARRY S.SELTZER - FORT LAUDERDALE,FLORIDA ROOM 110


    DEFT: JOHN KLESS(J)#                                                   CASE NO: l9-M J-6187-SELTZER
    AUSA:Y M.ANTON(C.WOODDUTYAUSA)                                         ATTY:
    USPO :                                                                 VlO L:
                                                                                       I8TU.S.C.j875
    PROCEEDING; INITIAL APPEARANCE                                         RECOM M ENDED BOND:
                                              1

    BON D/PTD HEA RING H EL                 ye /no                    COUN SEL APPO INTED:

    BONDSET@:                      >              J
                                                  m           Q o          Tobecosignedby: (
                                                                                           D W //
                                                                                                ..
                                                                                                 j                                        ) W-J
                                                                                                                                                *
             A1lstandard conditi
                               ons                                                                                                         x

             Do notencumber property.                                               -             ) to so                                      gio . .  .




A        .    Surrenderand/ordonotobtai
                                      npassports/t
                                                 ravuldoçt
                                                         pments. = -
                                                                   7///n&
                                                                        ,4 cw xl m ay,
                              3
              Rptto      S asdirected / ol x'saweel
                                                  dmonth by phone'
                                                                 .-
              j                *    a
             X.Sa W Ce                  .

V
W TR
   re
    aa
     n
     t
     d
     moe
       m
       nta
         us
          rd
           in
            eem
              tee
                sc
                 tl
                  i
                  ng
                   ec
                    be
                     yss
                       Pa
                        re
                         y
                         t
                         .
                         ri
                          alServices.                                              > W7 zztm msz;z sy-
              Maint
                  ai
                   norseekfull-timeempl
                                      oyment
                                           .                                   c   p            && &                           o
              No contactwith victims/witnesses.                                a
                                                                                                                   ...-'
                                                                                                           :;), ..-9           jç:y.p--    ,'
              Nolirearms.               %
                                                                                   .                      X-  ZW. /.0
                                                                                                                   .       .
                                                                                                                                                P D .
                                                                                               . --   l       -.
              ElectronicMonitoring: '                                                                 /
              ll
               avelext
              ..
                     en2edto:-
                             So(F>                                            )         VS ,'
                                                                                            -
                                                                                            /-- p'                             55
              Ot
               her:' Sw.
                       g X'
                          ./.
                            -(Ap .1
                                  .-W1.. yuoox..                                                            yx
                                                                                                             y.wz zy/
    NEXT c    APPEAIU     .                       DATE:                    TIME:                          JUDGE:                           PLACE:

     EPORT RE                                      '
    coux snu, -..- -                         fW v                              F co &lC1 l /zv w '-
                                                                                                  ; (vpttej
                                                                                                          .                                                 .

    PTD/BON D
    HEARING :
    PRELI /ARRAIGN R                           FRID
    REMO    '                                      AY MAY 32019AT 11AM DUTY (VALLE)

    STATUS RE
    EXTRADITION/H RG :
                                                                               .           r
             4/19/19                    11:00AM FTL/TAPE/# W                               /Js
                                                                                           ,
                                                                                                          sugjyy oxR:
                                                              C 66*            '       *
      11
***THE TIM E FROM TODAY THROUG H THE RE-SCHEDULED DATE IS EXCLUDED FROM THE DEADLINE FOR TRIAL AS
COMPUTED UNDER THE SPEEDY TRIALACT ******(YESOR NO)
$                                                         .
                                                                                   DAR: /I:0k :/'
                                                                                                & - //:/0 JJ1
        kt-zg/rmz'u                zzrzzvrzx4 - //;4r .Jx-
                                                      ..
